Title: To James Madison from Carlos Martínez de Yrujo, 7 January 1806 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


                    § From Carlos Martínez de Yrujo. 7 January 1806, Philadelphia. Mr. Fausto Foronda having resigned the commission, which he filled for some time in the consulate of the king my master in the state of Maryland with a residence in the port of Baltimore, I have named as substitute for him Mr. Ignacio Perez de Lema, named by H. M. secretary of the ministry in my charge; it seemed to me I should give you this notice for your information so that you may issue an exequatur for him as interim consul in the state of Maryland according to the usual custom in such cases.
                